DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2021 was considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification contains the use of terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  The unclear, inexact or verbose use of terms in the specification include: the adjacent use of the terms through and downstream (see for instance lines 4 and 5 on page 11). Based upon Figures 2 and 3 it appears that the applicants intend for the unconverted olefinic C4 feedstock (10) to be transferred to the downstream oligomer product recovery column (19) together with a pressure reduction zone stream (18).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in line 1 of claims 1 and 14 between the words “alcohols” and “oligomers” the comma should be deleted and replaced with the word “and” in order to make the claim grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 19 are indefinite because of the adjacent use of the words “through” and “downstream”.  It is unclear from the claim language how the unconverted olefinic C4 feedstock is transferred to the oligomer product recovery column.  Based upon Figures 2 and 3 it appears that the applicants intend for the unconverted olefinic C4 feedstock (10) to be transferred to the downstream oligomer product recovery column (19) together with a pressure reduction zone stream (18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US 10,131,589 B2) in view of Peters et al. (US 7,473,812 B2), Lin et al. (US 2006/0111598 A1) and Xu et al. (US 9,796,941 B2) and further in view of Nichols et al. (US 8,067,655 B2).
Subramani et al. disclose a process for simultaneous production of alcohols and oligomers from an olefinic C4 feedstock as required by claim 1, wherein, the process comprising steps of: 
dividing the olefinic C4 feedstock as obtained from the de-metallization reaction
zone into a first stream, and a second stream (column 3, lines 59-62);
a hydration step comprising passing the said first stream through a hydration
reaction zone, wherein, an acidic catalyst and water hydrate an olefinic C4 feedstock of the first stream into heavier products comprising a mixture of a plurality of alcohol
compounds, and a plurality of oligomer products (column 3, line 59 to column 4, line 10; column 7, lines 1-10 and 45-53; and column 9, lines 35-38);
routing of a hydration product into an alcohol recovery column, wherein, the
alcohol recovery column separates the said heavier products from an unconverted olefinic C4 feedstock (column 4, lines 12-16);
an oligomerization step comprising passing the said second stream through an
oligomerization reaction zone having an ion exchange resin catalyst (column 3, lines 59-64 and column 6, line 53 to column 7, line 10); and
routing of an oligomerization product stream into an oligomer product recovery
column (column 4, lines 16-24).
Subramani et al. disclose the process of claim 1 as described above, but fail to disclose wherein an impurity removal step comprising passing the olefinic C4 feedstock through a de-metallization reaction zone, wherein, the de-metallization reaction zone removes at least one impurity component from the said olefinic C4 feedstock.
Subramani et al. disclose that the C4 feed stream which comprises isobutene may be obtained from any of the refinery process units like FCC, Naphtha cracker, Delayed Coker, isobutane dehydrogenation, etc. (column 7, lines 10-14).
 Peters et al. disclose a method of producing butene oligomers wherein it is taught that the C4 hydrocarbons mixtures comprising isobutene are worked up by passing the mixture through one or more stages prior to the oligomerization step (column 5, lines 9-42).  Typical stages include water scrubbing, purification on adsorbers, selective hydrogenation,TBA synthesis, drying and distillation (column 5, line 45 to column 7, line 6).  The water scrubbing and adsorber steps are used to remove impurities such as nitrogen or sulfur compounds (column 5, line 50 to column 6, line 6).
Lin et al. disclose a diisobutylene process wherein it is taught to contact the isobutylene with a solid adsorbent to remove sulfur and/or nitrogen impurities in order to increase both catalyst activity and catalyst life of the sulfonic acid-type ion exchange resin (paragraphs 0001 and 0005).  This solid adsorbents are utilized prior to use in the olefin oligomerization (paragraph 0011).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to conduct a demetallization step on the C4 hydrocarbon feed stream of Subramani et al. prior to carrying out the hydration and oligomerization reaction, since Peters et al. disclose that in a process for preparing butene oligomers that the C4 hydrocarbons mixtures comprising isobutene are worked up by passing the mixture through one or more stages prior to the oligomerization step including steps of demetallization including water scrubbing and purification on adsorbers.  The skilled artisan would have further been motivated to carry out the demetallization step on the C4 hydrocarbons mixtures comprising isobutene of Subramani et al., since Lin et al. disclose that the use of a sulfonic acid-type ion exchange resin on the isobutylene to remove sulfur and/or nitrogen impurities will result in an increase in both catalyst activity and catalyst life of the sulfonic acid-type ion exchange resin.  
Subramani et al. disclose the process of claim 1 as described above, but fail to disclose wherein, the second stream passes through a mixer before going into the oligomerization reaction zone.
Lin et al. disclose that during the oligomerization process, the isobutylene may be fed to the oligomerization reactor neat or in the presence of certain diluents (paragraph 0009).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to pass the second stream of Subramani et al. through a mixer before going into the oligomerization reaction zone, since Lin et al. disclose that during the oligomerization process, the isobutylene may be fed to the oligomerization reactor neat or in the presence of certain diluents. 
Subramani et al. disclose the process of claim 1 as described above, but fail to disclose wherein, the oligomerization product stream passes through a pressure reduction zone before going into the oligomer product recovery column.
Xu et al. disclose a process for dimerizing and hydrating a C4 hydrocarbon feed wherein, prior to being fed into the recovery column, a product stream that has been hydrated and oligomerized is passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water (column 11, line 54 to column 12, line 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to pass the oligomerization product stream of Subramani et al. through a pressure reduction zone before going into the oligomer product recovery column, since Xu et al. has shown that in a process for dimerizing and hydrating a C4 hydrocarbon feed that prior to being fed into the recovery column, a product stream that has been hydrated and oligomerized can be passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water.  The skilled artisan would have further been motivated to pass the oligomerization product stream through a pressure reduction zone in order to reduce the load on the oligomer product recovery column.
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1, wherein, the at least one impurity component is selected from a metal impurity component, a nitrogenous component, and a basic component, or a combination thereof, as required by claim 2 (column 5, line 50 to column 6, line 6 of Peters et al. and paragraph 0011 of Lin et al.).
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1 wherein, the plurality of alcohol compounds comprise a tert-butyl alcohol (TBA), and other lighter alcohols, wherein, the tert-butyl alcohol (TBA) inherently form azeotropes with hydrocarbons of the olefinic C4 feedstock and having freezing point below 25°C, as required by claim 3 (column 9, lines 35-38 of Subramani et al.).
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1 wherein, the oligomerization reaction zone in the presence of an ion exchange resin catalyst converts a mixer stream into an oligomer compound, as required by claim 4 (column 6, lines 53-67 of Subramani et al.).
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1, wherein, a precise quantity of the tert-butyl alcohol (TBA) is transferred to the oligomerization reaction zone after mixing with an olefinic C4 feedstock of the second stream in the said mixer, but differs from claim 5 in that they fail to disclose wherein an extra quantity of the tert-butyl alcohol (TBA) is transferred to a storage unit.
Nichols et al. disclose a diisobutylene process wherein excess TBA may be recycled back to the dimerization reaction or held in a tank prior to recycle (entire disclosure, in particular column 4, lines 62-67).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that any extra quantity of the tert-butyl alcohol (TBA) in the process of Subramani et al. in view of Peters et al., Lin et al. and Xu et al. could be transferred to a storage unit, since Nichols et al. has shown that in a diisobutylene process the excess TBA may be recycled back to the dimerization reaction or held in a  tank prior to recycle.
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 5, but differs from claim 6 in that it is not required that the precise quantity of the tert-butyl alcohol (TBA) is completely consumed in the oligomerization reaction zone.
Nichols et al. disclose a diisobutylene process wherein excess TBA may be recycled back to the dimerization reaction or held in a tank prior to recycle (entire disclosure, in particular column 4, lines 62-67).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the precise quantity of the tert-butyl alcohol (TBA) in the process of Subramani et al. in view of Peters et al., Lin et al. and Xu et al.  could be completely consumed in the oligomerization reaction zone, since Nichols et al. has shown that in a diisobutylene process the excess TBA may be recycled back to the dimerization reaction.
Subramani et al. disclose the process of claim 1 as described above, but fail to disclose wherein, the unconverted olefinic C4 feedstock is transferred to the oligomer product recovery column downstream of a pressure reduction zone, as required by claim 7.
Xu et al. disclose a process for dimerizing and hydrating a C4 hydrocarbon feed wherein, prior to being fed into the recovery column located downstream, a product stream that has been hydrated and oligomerized is passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water (column 11, line 54 to column 12, line 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to transfer the unconverted olefinic C4 feedstock of Subramani et al. to the oligomer product recovery column downstream of a pressure reduction zone, since Xu et al. has shown that in a process for dimerizing and hydrating a C4 hydrocarbon feed that prior to being fed into the recovery column located downstream, a product stream that has been hydrated and oligomerized can be passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water.  The skilled artisan would have further been motivated to pass the oligomerization product stream through a pressure reduction zone in order to reduce the load on the oligomer product recovery column located downstream.
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1, wherein, in the alcohol recovery column an unreacted water along with lighter components is collected at top of the said alcohol recovery column, but differ from claim 8 in that they fail to disclose that the unreacted water is removed by a decantation process.
Nichols et al. disclose a diisobutylene process wherein the water in an overhead stream comprising water and isobutylene from a diisobutylene recovery column is separated by any known technique to remove water from a hydrocarbon stream (entire disclosure, in particular column 4, lines 26-36).  Decantation is a particularly preferred separation method (column 4, lines 31-32).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the unreacted water can be removed by a decantation process, in the process of Subramani et al. in view of Peters et al., Lin et al. and Xu et al., since Nichols et al. has shown that in a diisobutylene process the water in an overhead stream comprising water and isobutylene can be separated from a diisobutylene recovery column by any known technique to remove water from a hydrocarbon stream in particular utilizing decantation, which is a particularly preferred separation method.
The skilled artisan would have further found it obvious that the oligomerization reaction zone without any unreacted water protects the ion exchange resin catalyst from deactivation as required by claim 9, since Nichols et al. disclose that the presence of water in the reaction section has been shown to be detrimental to the oligomerization process, causing corrosion and resin catalyst deactivation (column 3, lines 43-47).
Subramani et al. disclose the process of claim 1 as described above, but fail to disclose wherein, the pressure reduction zone reduces the pressure of the oligomerization product stream to 5-7 bar, as required by claim 10.
However, one having ordinary skill in the art would have been motivated to reduce the pressure of the oligomerization product stream to 5-7 bar in order to maintain the oligomerization product in the liquid phase. 
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process of claim 1 as described above, wherein, the oligomer product recovery column separates a pressure reduction zone stream into an unreacted olefinic C4 component and an oligomer product, as required by claim 11 (column 3, lines 45-55 and column 4, lines 16-22 of Subramani et al.).
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 11, wherein the unreacted olefinic C4 component is transferred to the oligomerization reaction zone, wherein, the said unreacted olefinic C4 component acts as a coolant to remove the exotherm in the oligomerization reaction zone and to increase the overall yield of the oligomer product (paragraph 0009 of Lin et al.).
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the process as described above for claim 1 wherein, the ratio of the said first stream passing through a hydration reaction zone and the second stream passing through an oligomerization reaction zone encompasses the claimed range from 0.01:1 to 0.3:1 (column 3, lines 64-65).
Subramani et al. disclose an apparatus for simultaneous production of alcohols and oligomers from an olefinic C4 feedstock, wherein, the apparatus comprises:
a hydration reaction zone to carry out a hydration reaction in the presence of an
acidic catalyst and water, wherein, the hydration reaction converts the olefinic C4
feedstock of the first stream into heavier products comprising a mixture of a plurality of alcohol compounds, and a plurality of oligomer products (column 3, line 59 to column 4, line 10; column 7, lines 1-10 and 45-53; and column 9, lines 35-38); an alcohol recovery column to separate the said heavier products from an unconverted olefinic C4 feedstock; and an oligomerization reaction zone to carry out an oligomerization reaction of the mixer stream in the presence of an ion exchange resin catalyst, wherein, the oligomerization reaction zone output an oligomerization product stream (column 3, lines 59-64; column 4, lines 16-24 and column 6, line 53 to column 7, line 10).
Subramani et al. disclose the apparatus of claim 14 as described above, but fail to disclose a de-metallization reaction zone for removing at least one impurity component from the said olefinic C4 feedstock, wherein, the olefinic C4 feedstock as obtained from the de-metallization reaction zone is divided into a first stream, and a second stream which passes through a mixer to provide a mixer stream.
Peters et al. disclose an apparatus for producing butene oligomers wherein it is taught that the C4 hydrocarbons mixtures comprising isobutene are worked up by passing the mixture through one or more stages prior to the oligomerization step (column 5, lines 9-42).  Typical stages include use of a water scrubber, purification on adsorbers (column 5, line 45 to column 7, line 6).  The water scrubber and adsorber are used to remove impurities such as nitrogen or sulfur compounds (column 5, line 50 to column 6, line 6).
Lin et al. disclose a diisobutylene apparatus wherein it is taught to contact the isobutylene with a solid adsorbent to remove sulfur and/or nitrogen impurities in order to increase both catalyst activity and catalyst life of the sulfonic acid-type ion exchange resin (paragraphs 0001 and 0005).  This solid adsorbents are utilized prior to use in the olefin oligomerization (paragraph 0011).  Lin et al. disclose that during the oligomerization process, the isobutylene may be fed to the oligomerization reactor neat or in the presence of certain diluents (paragraph 0009).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a demetallization reaction zone in the apparatus of Subramani et al. for removing at least one impurity component, since Peters et al. disclose that in a process for preparing butene oligomers that the C4 hydrocarbons mixtures comprising isobutene are worked up by passing the mixture through one or more stages prior to the oligomerization step including demetallization using a water scrubber and/or adsorbers.  The skilled artisan would have further been motivated to utilize a demetallization reaction zone on the C4 hydrocarbons mixtures comprising isobutene of Subramani et al., since Lin et al. disclose that the use of a sulfonic acid-type ion exchange resin on the isobutylene to remove sulfur and/or nitrogen impurities will result in an increase in both catalyst activity and catalyst life of the sulfonic acid-type ion exchange resin.  One having ordinary skill in the art before the effective filing date of the claimed invention would have also found it obvious to pass the second stream of Subramani et al. through a mixer before going into the oligomerization reaction zone, since Lin et al. disclose that during the oligomerization process, the isobutylene may be fed to the oligomerization reactor neat or in the presence of certain diluents. 
Subramani et al. disclose the apparatus as described above for claim 14, but fails to disclose wherein, the apparatus comprises an oligomer product recovery column and a pressure reduction zone, wherein, the oligomerization product stream passes through the pressure reduction zone before going into the oligomer product recovery column.
Xu et al. disclose an apparatus for dimerizing and hydrating a C4 hydrocarbon feed wherein, prior to being fed into the recovery column located downstream, a product stream that has been hydrated and oligomerized is passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water (column 11, line 54 to column 12, line 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to transfer the unconverted olefinic C4 feedstock of Subramani et al. to the oligomer product recovery column downstream of a pressure reduction zone, since Xu et al. has shown that an apparatus for dimerizing and hydrating a C4 hydrocarbon feed can include a recovery column located downstream of a flash drum decanter which reduces pressure and aids in the removal of unreacted water.  The skilled artisan would have further been motivated to pass the oligomerization product stream through a pressure reduction zone in order to reduce the load on the oligomer product recovery column located downstream.
The skilled artisan would have further been motivated to utilize an apparatus having a pressure reduction zone that reduces the pressure of the oligomerization product stream to 5-7 bar in order to maintain the oligomerization product in the liquid phase. 
Subramani et al. in view of Peters et al., and Lin et al. disclose the apparatus as described above in claim 14, wherein, the plurality of alcohol compounds comprises a tert-butyl alcohol (TBA), and other lighter alcohols, wherein, the tert-butyl alcohol (TBA) form azeotropes with hydrocarbons of the olefinic C4 feedstock and having freezing point below 25°C (column 9, lines 35-38 of Subramani et al.).
.
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the apparatus as described above for claim 14 wherein, a precise quantity of the tert-butyl alcohol (TBA) is transferred to the oligomerization reaction zone after mixing with an olefinic C4 feedstock of the second stream in the said mixer, but fails to disclose that an extra quantity of the tert-butyl alcohol (TBA) is transferred to a storage unit as required by claim 18.
Nichols et al. disclose a diisobutylene apparatus wherein excess TBA may be recycled back to the dimerization reaction or held in a tank prior to recycle (entire disclosure, in particular column 4, lines 62-67).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that any extra quantity of the tert-butyl alcohol (TBA) in the process of Subramani et al. in view of Peters et al., Lin et al. and Xu et al. could be transferred to a storage unit, since Nichols et al. has shown that in a diisobutylene process the excess TBA may be recycled back to the dimerization reaction or held in a  tank prior to recycle.
Subramani et al. disclose the apparatus as disclosed above for claim 14, but fail to disclose wherein, the unconverted olefinic C4 feedstock is transferred to the oligomer product recovery column downstream of a pressure reduction zone.
Xu et al. disclose an apparatus for dimerizing and hydrating a C4 hydrocarbon feed wherein, prior to being fed into the recovery column located downstream, a product stream that has been hydrated and oligomerized is passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water (column 11, line 54 to column 12, line 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to transfer the unconverted olefinic C4 feedstock of Subramani et al. to an oligomer product recovery column downstream of a pressure reduction zone, since Xu et al. has shown that in a process for dimerizing and hydrating a C4 hydrocarbon feed that prior to being fed into the recovery column located downstream, a product stream that has been hydrated and oligomerized can be passed through a flash drum decanter which reduces the pressure and aids in the removal of unreacted water.  The skilled artisan would have further been motivated to pass the oligomerization product stream through a pressure reduction zone in order to reduce the load on the oligomer product recovery column located downstream.
Subramani et al. in view of Peters et al., Lin et al. and Xu et al. disclose the apparatus as described above for claim 14, wherein, in the alcohol recovery column an unreacted water along with lighter components is collected at top of the said alcohol recovery column, but fail to disclose wherein the said unreacted water is removed by a decantation process.
Nichols et al. disclose a diisobutylene apparatus wherein the water in an overhead stream comprising water and isobutylene from a diisobutylene recovery column is separated by any known technique to remove water from a hydrocarbon stream (entire disclosure, in particular column 4, lines 26-36).  Decantation is a particularly preferred separation method (column 4, lines 31-32).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the unreacted water can be removed by a decantation process, in the process of Subramani et al. in view of Peters et al., Lin et al. and Xu et al., since Nichols et al. has shown that in a diisobutylene process the water in an overhead stream comprising water and isobutylene can be separated from a diisobutylene recovery column by any known technique to remove water from a hydrocarbon stream in particular utilizing decantation, which is a particularly preferred separation method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699